Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 8, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156616(21)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                   SC: 156616
  v                                                                COA: 338877
                                                                   Berrien CC: 2015-005091-FH
  JOHN ANTONYA MOSS,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before August 26, 2018.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 8, 2018

                                                                              Clerk